Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Witherspoon on February 12, 2021.
The application has been amended as follows: 
Please cancel claims 11-15.

Allowable Subject Matter
Claims 1-10, 16-18, 22-23 and 27-32 allowed.
In the Office action dated September 23, 2020 claims 6-8, 11-15 and 21-24 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 1, in the amendment filed on December 17, 2020 claim 1 has been amended to incorporate all of the limitations of original claim 6. Therefore, claim 1 and its respective dependent claims, which are claims 2-7 and 9-10, are allowable.

As to claim 16, in the amendment filed on December 17, 2020, claim 16 has been amended to incorporate all of the limitations of dependent claim 21 and original intervening claims 19 and 20. Therefore, claim 16 and its respective dependent claims, which are claims 17-18 and 22-24, are allowable.
New independent claim 27 adopts novelty from original claim 1 and original claim 6. New independent claim 27 adopts the limitation of “multilayer structure” instead of “foot pad” as recited in claim 1. Thus, claim 27 has similar allowable subject matter with claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771